Citation Nr: 1740726	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from April 1993 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this case was subsequently transferred to the RO in St. Louis, Missouri, and that office forwarded the appeal to the Board.

In August 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge from the RO in St. Louis, Missouri.  A transcript of that hearing is of record.  

The Board notes that the instant matter was previously before the Board in December 2016.  At that time, the Board noted that the Veteran's claim was initially limited to the issue of entitlement to service connection for an anxiety disorder, and that the Veteran was previously denied entitlement to service connection for PTSD.  However, because the record reveals multiple psychiatric diagnoses, the Board recharacterized the issue of service connection for an anxiety disorder to include all acquired psychiatric disorders other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In its December 2016 action, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for further development.  After undertaking to complete that development, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) wherein it continued to deny the Veteran's service connection claim.  The matter was thereafter returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


	

	REMAND

Unfortunately, the Board finds that further remand of this matter is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As indicated above, in December 2016, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, for further development.  Specifically, the Board noted that the record contained a negative etiology opinion regarding the likelihood that the Veteran's diagnosed unspecific anxiety disorder was related to service or a service-connected disability proffered by a VA examiner who had examined the Veteran in April 2015.  An additional opinion addressing aggravation was obtained in May 2015.  In its December 2016 action, however, the Board found that the April and May 2015 opinions were inadequate to rely upon because neither opinion addressed the relationship of the Veteran's other current psychiatric diagnoses, such as generalized anxiety disorder (GAD) and bipolar disorder, with service or her service-connected disabilities, if any.  The Board also found that neither opinion addressed the relationship of all the Veteran's current psychiatric diagnoses with her reports of unwanted sexual advances by her training instructor in service.  The Board determined, therefore, that it was necessary to remand the matter to obtain a new medical opinion.  Specifically, the Board instructed that the Veteran's claims folder was to be reviewed by a psychiatrist, who was requested to opine as to the likelihood that any diagnosed psychiatric disorder other PTSD (1) had its onset in or is otherwise related to service, to include the Veteran's reports of unwanted sexual advances by her training instructor in service; (2) was caused by a service-connected disease or injury, to include the back disability, left leg radiculopathy, and cervical intervertebral disc syndrome; and/or (3) was aggravated by a service-connected disease or injury, to include the back disability, left leg radiculopathy, and cervical intervertebral disc syndrome.

On remand, the AOJ obtained a new medical opinion in March 2017.  Notably, that opinion was proffered by a licensed psychologist, as opposed to a psychiatrist, as requested in the Board's 2016 remand action.  Further, a review of the opinion obtained reveals that rather that addressing aggravation of a nonservice-connected disability by an already service-connected disability, the clinician provided an opinion regarding in-service aggravation of a condition that existed prior to service.  This clearly does not address the question posed in the Board's remand instructions.  

Notably, a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, because the Board directed the AOJ to obtain a medical opinion from a psychiatrist.  The AOJ's actions in obtaining a medical opinion from a psychologist therefore do not comply with the terms of the Board's prior remand.  The Board acknowledges that it substantial, and not strict compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Nevertheless, even if the Board found substantial compliance in obtaining an opinion from a psychologist as opposed to a psychiatrist, the Board finds it necessary to again remand the matter as the opinion obtained in March 2017 is not adequate to rely upon to adjudicate the merits of the Veteran's claim.

As noted, the March 2017 opinion did not address correctly whether the any diagnosed psychiatric disorder was aggravated by a service-connected disability.  Secondary service connection is a two-part issue that involves causation and/or aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves causation and/or aggravation); 38 C.F.R. § 3.310 (2016) (providing that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected").  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Accordingly, because the addendum opinion deemed necessary by the Board does not adequately the question of secondary service connection, the Veteran's claims of service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected disability must be remanded.  See Barr and Stegall, both supra.  Although the Board previously requested only an opinion be obtained in connection with the Veteran's claim, the Board now finds that, in order to fully assess the nature and etiology of the Veteran's claimed psychiatric disorder(s), on remand the Veteran should be scheduled for a VA examination with a psychiatrist.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, particularly, from the St. Louis, VA medical center dated since May 2017. 

2.  Then, schedule the Veteran for a VA psychiatric examination with a psychiatrist.  (If a psychiatrist is not available to conduct the requested examination, this fact should be documented and reasons for why the AOJ was unable to comply with the request should be provided.)  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining clinician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Upon review of the record and examination of the Veteran, the examiner should set forth all psychiatric diagnoses.  Then, as to any diagnosed disorder, other than PTSD, to include GAD, unspecified anxiety disorder, depression and bipolar disorder, the examiner should provide an opinion on the following 
a)	Is it at least as likely as not (50 percent or greater probability) that the disorder had its onset in or is otherwise related to service, to include her reports of unwanted sexual advances by her training instructor in service?

b)	Is it at least as likely as not (50 percent or greater probability) that the disorder was caused by a service-connected disease or injury, to include the back disability, left leg radiculopathy, and cervical intervertebral disc syndrome?

c)	Is it at least as likely as not (50 percent or greater probability) that the disorder was aggravated by a service-connected disease or injury, to include the back disability, left leg radiculopathy, and cervical intervertebral disc syndrome?  If aggravated, please specify the baseline of disability prior to aggravation, and the measurable increase in disability resulting from the aggravation.

In addressing the relationship between any diagnosed psychiatric disorder other than PTSD and service, the examiner is advised that the absence of evidence of treatment for the claimed disability in the Veteran's service treatment records should not, alone, serve as the basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report her symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

A complete rationale should accompany each opinion provided.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

